Citation Nr: 9930002	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to service connected disabilities of 
both knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, on a direct basis.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to March 1983.  
In a January 1985 rating decision, service connection was 
granted for a right knee disability and a left knee 
disability, and disability ratings of 10 percent and 0 
percent, respectively, were assigned.  Also in the January 
1985 rating decision, the RO denied the veteran's claim for 
service connection for a low back disability.  The veteran 
was notified of that action by letter in April 1985; however, 
he failed to perfect an appeal therefrom and that action 
became final.  

This appeal arises from a March 1993 rating decision of the 
Columbia, South Carolina Regional Office (RO), which denied 
increased ratings for the veteran's right and left knee 
disabilities; from a November 1994 rating decision of the RO, 
which denied service connection for a low back disability as 
secondary to service connected disabilities of both knees; 
and from a February 1996 rating decision of the RO, which 
denied a total disability rating based on individual 
unemployability due to service connected disabilities.

In February 1997, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C.W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  At the 
hearing, the additional issues of entitlement to service 
connection for a low back disability on a direct basis and an 
increased rating for major depression were raised.  (It is 
noted that in a May 1995 rating decision the RO previously 
granted the veteran's claim for entitlement to service 
connection for major depression as secondary to the service 
connected bilateral knee disability and assigned a 30 percent 
evaluation.)  This appeal also arises from a September 1998 
decision of the RO, which denied the claims for service 
connection for a low back disability on a direct basis and an 
increased rating for major depression in a supplemental 
statement of the case.  With regard to the denial of service 
connection for a low back disability, the Board notes that 
the RO decided this issue on the merits; however, in view of 
the previous final RO decision on the merits in January 1985, 
the issue is properly styled as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disability.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding major 
depression has been obtained by the RO.

2.  The veteran's major depression is manifested by 
complaints of increased anxiety, depressed mood, sleep 
difficulty, irritability, and feelings of helplessness and 
hopelessness; the clinical findings demonstrate aggressive 
behavior, irritable and depressed mood, sleep impairment, and 
mild to moderate depression.  The veteran's GAF score was 60 
to represent moderate impairment in social and occupational 
functioning.



CONCLUSION OF LAW

The veteran's major depression is not more than 30 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9434 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Major Depression

In a May 1995 rating decision, the RO granted service 
connection for major depression as secondary to a service 
connected bilateral knee disability and assigned a 30 percent 
rating.  The decision was based on various medical records, 
to include a psychiatric evaluation report dated in June 1994 
by Michael Mobley, M.D., and an April 1995 VA examination 
report.  

The June 1994 psychiatric evaluation was conducted by Dr. 
Mobley for the South Carolina Vocational Rehabilitation 
Department in order to determine the veteran's eligibility 
for disability benefits.  His report noted the veteran's 
complaints of irritability and feelings of helplessness.  The 
veteran was over-sensitive to criticism and had become more 
aggressive.  He denied any anxiety.  He reported increased 
irritability and disregard for others, and he was over-
controlling, angry, and over-critical.  Once a peacemaker, 
the veteran now started fights.  On mental status 
examination, the veteran was cooperative and his speech was 
ordered.  His affect was flat, and his mood seemed 
frustrated.  He talked of suicide but had no active plan.  He 
picked fights with others and voiced anger at them easily.  
He denied any perceptual distortions, and his thought 
processes seemed ordered.  He was oriented "six" and 
appeared of average intelligence.  His cognitive, judgment, 
and abstraction skills were intact.  The impression was major 
depressive episode, single.  On an April 1995 VA examination 
report, the veteran reported that his depressive symptoms 
began in January 1992, at which time he was encouraged to 
enter group treatment at the VA.  He did not follow through 
with this because he felt uncomfortable.  The veteran 
complained of increased irritability since 1992, depressed 
mood, short temper, feelings of uselessness, and restless 
sleep.  On examination, the veteran's speech was normal, his 
mood was depressed, and his affect was incongruent.  His 
memory was intact, and his attention and concentration were 
good.  His comprehension, insight, and judgment were fair.  
The assessment was major depressive episode, recurrent, 
impartial remission as evidenced by his subjective complaints 
of depressed mood most of the day nearly everyday, insomnia 
nearly everyday, loss of energy, and recurrent suicidal 
ideation.  The examiner indicated that it appeared that the 
veteran was not significantly impaired socially or 
occupationally by his depressive symptoms and that the 
veteran stated that he could work and participate fully in 
all activity if he did not suffer from knee pain.  

At a February 1997 hearing at the RO before the undersigned 
member of the Board, the veteran testified that he was short-
tempered, became angry at his kids everyday, and was 
depressed; that his depression was getting worse and that in 
the past two to three years he had become impatient; and that 
he saw a psychiatrist at the VA two years ago but not since 
then.  The veteran's wife testified that the veteran had 
become very "snappy" with everyone at home and would not 
"open up"; that he isolated himself away from others two or 
three times a day for minutes or an hour; that friends and 
neighbors no longer visited because the veteran became so 
aggravated over things and was not real sociable; and that 
the veteran only dealt with his immediate family.  The 
veteran's testimony is considered to be a claim for an 
increased rating for his service connected major depression.  

In April 1997, records from the Social Security 
Administration (SSA) were received, indicating that the 
veteran was awarded benefits by a decision dated in October 
1995.  The award was based in part on medical records 
previously considered by the RO in the May 1995 rating 
decision.  The records also included VA outpatient records 
dated in 1994, indicating that the veteran was seen in the 
mental health clinic and social work clinic in regard to 
chronic depression secondary to pain.  It was noted in March 
1994 that the veteran tended to take out his anger on his 
family and that his anger was usually due to pain.  

In a letter received in June 1997, the veteran indicated that 
he went to the VA mental health clinic in Savannah, where he 
was prescribed an anti-depressant and persuaded to join group 
therapy.  He reported that his thoughts of suicide had 
increased.  

In August 1997, VA outpatient records dated from March 1994 
to July 1997 were received.  A June 1997 record indicates 
that the veteran was becoming overly aggressive, that is, 
verbally abusive, and that his son had moved next door due to 
the stress.  There was suicidal ideation without a plan.  The 
veteran was upset because he could not participate in 
physical activities with his children like he once did.  The 
veteran awoke often at night.  The assessment was chronic 
pain with depression.  The veteran was referred to a 
psychiatrist.  A subsequent notation in June 1997 indicates 
that the veteran was seen due to irritability, poor sleep and 
appetite, decreased sex drive, anhedonia, and chronic pain.  
On examination, the veteran denied recent suicidal ideation.  
There was no paranoia.  His memory was poor.  The impression 
was dysthymia.  A July 1997 record notes that there was 
moderate stress in the veteran's family related to his 
anxiety, depression, decreased concentration, and decreased 
self esteem.  It was noted that the veteran had avoided the 
use of medications.  The assessment was depression and 
adjustment reaction.  A subsequent July 1997 record indicates 
that the veteran was just started on Paxil and that his 
assessment was dysthymic disorder and rule out major 
depressive disorder.  

On a November 1997 VA examination, it was noted that the 
veteran has had no psychiatric inpatient hospitalizations and 
instead was handled on an outpatient basis.  He reported that 
he has not worked since October 1993, indicating an inability 
to perform secondary to his bilateral knee disability.  The 
veteran also reported that his psychiatric condition made it 
difficult for him to hold a job.  The veteran and his wife 
indicated that the veteran was somewhat improved on Paxil but 
that he continued to endorse depressive symptoms of increased 
anxiety and depressed mood.  The veteran complained of 
difficulty sleeping.  He had noticed no appetite changes.  He 
reported that he became quite irritable and flew off the 
handle easily.  He had been physically aggressive toward his 
youngest child.  He complained of increased guilt and 
feelings of helplessness and hopelessness, and he stated that 
he avoided the family due to his chronic irritability.  He 
indicated that he has lost his patience, and he denied crying 
episodes such as he had in the past.  He stated that he 
missed doing things such as coaching sports, which he was 
unable to do on account of his irritability.  

On mental status examination, the veteran was dressed 
appropriately.  Initially, he was very vague about his 
symptomatology, referring to his wife for multiple 
explanations about the questions asked.  He was alert and 
oriented times four.  His mood was irritable, and his affect 
was appropriate.  He denied any suicidal or homicidal 
ideation, although he stated that he had had suicidal and 
homicidal thoughts in the past.  He denied auditory or visual 
hallucinations, and occasionally endorsed mild, vague 
paranoia.  He has had problems with aggressive behavior 
towards his son.  He endorsed vague memory loss, although 
memory was intact on examination.  He denied any obsessive or 
ritualistic behavior.  His speech was normal in rate and tone 
and was clear and understandable.  His thought processes were 
relevant and logical.  He displayed no flight of ideas or 
looseness of association.  He denied any symptoms of panic 
attack.  He endorsed a depressed mood.  His judgment and 
insight were fair, and his calculation and abstraction were 
grossly intact.   He endorsed sleep impairment with multiple 
awakenings at night.  His concentration was intact, and he 
was able to follow a conversation appropriately and perform 
simple tasks.  The veteran was competent to handle his 
financial affairs in his best interest.  

The diagnoses on the VA examination included major depressive 
disorder, recurrent, moderate (Axis I), with a Global 
Assessment of Functioning (GAF) scale score of 60, which is 
reflective of moderate impairment in social and occupational 
functioning, as well as mild to moderate symptoms of 
depression.  The examiner commented that the veteran had both 
social and occupational dysfunction secondary to his 
psychiatric problems as well as his multiple medical 
problems.  The veteran's social dysfunction was evident in 
his multiple fights with his kids, his chronic irritability, 
and difficulty getting along well with others.  The examiner 
stated that it was more difficult to ascertain the effects of 
the veteran's psychiatric problems on gainful employment 
given the fact that he was afflicted with chronic 
degenerative joint disease and medical problems which 
interfered with passing physical examinations and performing 
at work.  The examiner opined that the veteran's chronic 
irritability and aggravation would undoubtedly have some 
impact on his ability to find work or keep a job but that 
this would be expected to improve somewhat with continued 
psychiatric care and treatment with psychotropic medications.  

On a report of contact form dated in February 1998, it was 
reported by an unidentified individual that the veteran was 
working and receiving "under the table" payments in 
construction.  

A letter received in March 1998 indicated that the veteran's 
knee condition was worsening and that he had pushed away 
everyone near him, had become very paranoid and angry, and 
talked about how his life was deteriorating.  

Additional VA outpatient records dated from August 1997 to 
May 1998 were received.  In August 1997, the veteran reported 
slight improvement while on Paxil.  He reported continued 
depressed mood and irritability.  An examination revealed 
pleasant speech with normal rate and rhythm, incongruent 
affect, and a mood scored at 3 out of 10.  The diagnoses 
included major depressive disorder.  In November 1997, it was 
noted that the veteran had regularly attended weekly group 
sessions since July and addressed issues in regards to coping 
with disability, self esteem, parenting, and marriage 
relationship.  The assessment was depressive disorder and 
adjustment reaction.  In December 1997, it was noted that the 
veteran was treated in group therapy for his temper and that 
he had some benefit from Paxil.  The assessment included 
chronic pain with dysthymia. 

In a letter received in November 1998, it was noted by the 
veteran's wife that the veteran had become verbally abusive 
toward his two sons and was irritable, aggressive, angry, and 
very paranoid.  Reportedly, the veteran would start an 
argument without provocation.  He did not receive visitors 
much anymore because he judged people and started arguments.  
The veteran's wife lived with pain, mood swings, anger, and 
depression.  She indicated that the veteran did not live with 
hope anymore and that she worried when his temper flared.  
Submitted with the letter was a duplicative June 1994 
psychiatric evaluation conducted by Doctor Mobley.

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The Board also notes that when evaluating mental disorders, 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission should be 
considered.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.  

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's major depression  is currently rated as 30 
percent under the general rating formula for mental 
disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
Code 9434, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

In order to meet the criteria for a 50 percent rating under 
Code 9434, there must be occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  As 
discussed below, the clinical findings demonstrate that the 
veteran meets the criteria for a rating no higher than 30 
percent under Code 9411.  

In this case, the veteran claims that his service connected 
major depression reflected a disability rating in excess of 
30 percent.  As noted above, an increased rating requires 
evidence of occupational and social impairment due to 
symptoms as flattened affect, circumstantial speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired memory, impaired judgment, 
impaired abstract thinking, motivation and mood disturbances, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The veteran testified in 1997 that 
his depression had worsened and that he became angry at his 
children everyday.  His wife testified that the veteran 
isolated himself daily for a period of time and did not 
welcome visitors anymore because he was not very sociable.  

The clinical findings on VA outpatient records in 1997 
demonstrate that the veteran's psychiatric disorder was 
manifested by such symptoms as irritability, poor sleep, 
anhedonia, anxiety, depression, aggression, and decreased 
concentration and self esteem.  The findings on VA 
examination in November 1997 showed that the veteran had 
problems with aggressive behavior, that his mood was 
irritable and depressed, that he reported vague memory loss, 
and that he had sleep impairment.  These findings meet the 
criteria for a 30 percent evaluation under Code 9434.  
However, the veteran also demonstrated appropriate affect, 
normal speech, relevant and logical thought processes, an 
intact memory, fair judgment and insight, and an intact 
abstraction.  Further, he denied any symptoms of panic 
attacks.  These findings clearly show that the veteran's 
symptomatology does not meet the criteria for a 50 percent 
rating under Code 9434.  While the examiner stated that the 
veteran had both social and occupational dysfunction, the 
veteran was given a GAF score of 60 to reflect that the 
impact of his disability was no more than moderate in degree 
and that his symptoms of depression were mild to moderate in 
degree.  In short, the evidence of record shows that the 
veteran's disability picture more nearly approximates that of 
a 30 percent rating under Code 9434.  

In conclusion, the Board determines that the 1997 VA 
examination was comprehensive and adequate for rating 
purposes.  It was noted in the examination report that the 
examiner had reviewed the veteran's medical records and 
interviewed the veteran at length, with the veteran's wife 
participating in the interview.  The veteran's medical and 
military history was described in detail and a complete 
medical examination was conducted to determine the veteran's 
psychiatric diagnosis and symptoms thereof.  Based on the 
objective medical evidence of record and the testimony of the 
veteran and his wife, the Board concludes that the symptoms 
of the veteran's major depression do not meet the criteria 
for a 50 percent rating under Diagnostic Code 9434.  In 
arriving at this conclusion, the Board has considered the 
doctrine of giving the veteran the benefit of the doubt; 
however, as discussed above, the preponderance of the 
evidence is against the claim.  Therefore the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for major depression is 
denied.  


REMAND

The Board turns to the issues of secondary service connection 
for a low back disability, increased ratings for disabilities 
of both knees, and a total disability rating based on 
individual unemployability.  In the April 1997 remand, the 
Board directed that the RO afford the veteran a VA 
examination in order to assess the nature and severity of his 
right and left knee disabilities.  The Board specifically 
requested that the examiner furnish opinions regarding 
whether pain could significantly limit functional ability and 
whether the right and left knees exhibited weakened movement, 
excess fatigability, or incoordination attributable to the 
service connected disabilities, in accordance with the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
determinations were to be expressed in terms of the degree of 
additional range of motion loss.  The examiner in the 
November 1997 VA examination did not render any of the 
requested opinions, nor did the examiner furnish other 
requested opinions regarding the etiology of the veteran's 
low back disability and the effects of the veteran's service 
connected disabilities upon his ordinary activities and 
employability.  The veteran should therefore be afforded 
another VA examination.  In that regard, the Board recognizes 
that in Stegall v. West, 11 Vet. App. 268 (1998), a 
precedential decision cited for guidance, it was concluded 
that a remand by the Board conferred on the claimant the 
right to compliance with the remand orders and that the Board 
erred when it failed to insure compliance with the dictates 
of an earlier Board remand.  

A further review of the record shows that in a September 1999 
statement the veteran's representative argued that 
consideration should be given to Allen v. Brown, 7 Vet. App. 
439, 448 (1995), which states that in the case "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  In 
that regard, it must be considered whether the veteran's 
nonservice connected low back disability has been aggravated 
by his service connected bilateral knee disability, and if 
so, the level of disability attributable to aggravation must 
be determined.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disability on a direct basis, the Board notes that 
the claims folder does not contain the veteran's complete 
service medical records.  This fact was noted by the RO on a 
January 1985 rating decision.  The only service record 
pertaining to the veteran's medical condition in service is a 
January 1983 record of the Physical Evaluation Board, 
notifying the veteran of medical findings pertinent to a 
bilateral knee disability and hypertension.  It does not 
appear that the RO has requested the veteran's complete 
service medical records from the National Personnel Records 
Center in St. Louis, Missouri.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's 
complete service medical record from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  If the NPRC does 
not have the records, the RO should 
request them from the appropriate service 
department.  All records obtained should 
be associated with the claims folder.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for his knees and low 
back since his most recent VA examination 
in November 1997.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment for the veteran's 
knees and low back since November 1997, 
which have not already been obtained.  
All records obtained should be associated 
with the claims folder.

3.  Thereafter, the veteran should 
undergo a VA examination in orthopedics 
in order to determine the nature and 
severity of his right and left knee 
disabilities and to ascertain the 
etiology of his low back disability.  The 
claims folder must be made available to 
the examiner for review prior to 
conducting the examination.  All 
indicated tests must be accomplished.  
Range of motion studies pertaining to the 
right and left knee should also be 
completed and addressed in the 
examination report.  

It should be stated for the record 
whether the right and left knees exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
particular service connected 
disabilities; and, as noted in the DeLuca 
case, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right and 
left knees are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of any additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

With regard to the low back disability, 
the examiner should furnish an opinion 
for the record as to the etiology of the 
low back disability.  That is, the 
examiner should furnish answers to the 
following questions:  (1) whether it is 
at least as likely as not that the low 
back disability is proximately due to or 
the result of his service connected right 
and/or left knee disabilities; (2) 
whether it is at least as likely as not 
that the nonservice connected low back 
disability is aggravated by the veteran's 
service connected bilateral knee 
disability; and (3) if it is found that 
the veteran's nonservice connected low 
back disability is aggravated by his 
service connected bilateral knee 
disability, to what degree over and above 
the degree of disability existing prior 
to the aggravation is such condition 
aggravated.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.

Finally, the examiner should comment upon 
the effects of the service connected 
disabilities upon the veteran's ordinary 
activities and on how the disabilities 
impair him functionally, particularly in 
the workplace.  The examiner should set 
forth an opinion as to whether it is at 
least as likely as not that the veteran's 
service connected disabilities alone 
would render the veteran unable to obtain 
or retain substantially gainful 
employment.  The reasons for any opinions 
expressed should be set forth in detail.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, to include whether 
new and material evidence has been 
submitted to reopen the claim for 
entitlement to service connection for a 
low back disability on a direct basis.  
If the claims are not decided to the 
veteran's satisfaction, the RO must 
provide him and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

